OPINION
Appellants are appealing from the decision of the trial court dismissing Defendant Walter Webb from a personal injury action which appellants had filed against him and his employer.  The ground for dismissal was that the plaintiffs failed to obtain service of process upon Webb.
As this court stated in Bell v. Midwestern EducationServices, Inc. (1993), 89 Ohio App.3d 193, 203:  "[T]he determination by the trial court of the question of the sufficiency of service of process is a matter in its sound discretion."  In this case, the record fully supports the decision of the trial court.  There is no question that the plaintiffs never completed service of process pursuant to the Civil Rules. The plaintiffs' only argument on appeal is that Defendant Webb had actual knowledge of the lawsuit and, therefore, dismissal is elevating form over substance.  However, as this court explained in Bell, supra, actual knowledge of the lawsuit is immaterial.
The sole assignment of error, that the court erred in dismissing Defendant Webb for insufficiency of service of process, is Overruled and the judgment is Affirmed.
BROGAN, J., and WOLFF, J., concur.
Copies mailed to:
Patrick W. Allen
Nicole C. Allbritain
Robert M. O'Neal
Hon. Gerald F. Lorig